Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 31, 2015

                                     No. 04-15-00499-CV

                    IN THE ESTATE OF LOUIS S. BERNAL, deceased,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-PC-0983
                                 Kelly Cross, Judge Presiding


                                        ORDER
       Pending before the Court are Defendant’s motion for extension to file the clerk’s record
and the District Clerk’s Notification of Late Record. The Clerk’s Record was filed on August
13, 2015. These motions are denied as moot.

Appellant’s brief is due September 14, 2015.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court